DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response after final submitted by the applicants on 5/18/2021 have been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 5/18/2021, with respect to the rejection of the claims have been fully considered and are persuasive, in light of the amended claims.  The rejection of claims 1, 2, 4, 5, and 7-18 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4, 5, and 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
In light of the latest amendment, the claimed invention having the features regarding the parent claims 1, 14, and 18, having the details of the molding core with at least two controllable adjustable elements that engages with corresponding discrete recess defined in the opposing side walls of the molding core of the first mold half, and the controllable adjustment elements determine the position of the molding core within the socket of the base tool, it is noted that the discrete recesses are along the opposed side walls.  The controllable adjustment elements being in the first position to engage the corresponding recess in the molding core and engaging the molding core with the 
The reasons for allowance for claims 19 and 20 remain the same as previously stated in the Office Action dated 3/31/2021.
The closest prior art include Tsai (US 7563088) that teaches of recesses along the molding core having an arrangement of the threaded holes through the entirety of the molding core, which is different from the claimed invention.  Further, the controllable adjustment elements of Tsai engages differently from the claimed invnetion.  The other reference includes Hoogland (US 7891970) fails teach of the recesses along the molding core, while the Talbot (US 4184835) reference only teaches of a single recess upon the molding core that extends through the core and with only a single controllable adjustment element that engages from one side, further Talbot does not fully retract from the recess.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                    

/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744